UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 11, 2015 SANUWAVE Health, Inc. (Exact name of registrant as specified in its charter) Nevada 000-52985 20-1176000 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11475 Great Oaks Way, Suite 150, Alpharetta, Georgia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (678) 581-6843 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On August 11, 2015, SANUWAVE Health, Inc., a Nevada Corporation (the "Company"), announced its financial results for the three and six months ended June 30, 2015 and provided a business update. A copy of the related press release isfurnished as Exhibit 99. 1 to this Form 8-K. The information in this Item 2.02 of this Current Report on Form 8-K and the exhibits attached hereto shall not be deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 7.01 Regulation FD Disclosure The Company hosted a conference call with investors on August 12, 2015 at 10 a.m., Eastern Time, to discuss the financial results for the three and six months ended June 30, 2015 and provide a business update. A copy of management’s prepared remarks isfurnished as Exhibit 99.2 . The information in this Item 7.01 of this Current Report on Form 8-K and the exhibit attached hereto shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Press release, dated August 11, 2015, issued by SANUWAVE Health, Inc., titled “SANUWAVE Health reports second quarter financial results and provides a business update.” Management’s prepared remarks for the August 12, 2015, SANUWAVE Health, Inc. conference call to discuss the three and six months ended June 30, 2015 financial results and provide a business update. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SANUWAVE HEALTH, INC. Dated: August 17, 2015 By: /s/ Lisa E. Sundstrom Name: Lisa E. Sundstrom Title: Controller and interim Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 99.1 Press release, dated August 11, 2015, issued by SANUWAVE Health, Inc., titled “SANUWAVE Health reports second quarter financial results and provides a business update.” 99.2 Management’s prepared remarks for the August 12, 2015, SANUWAVE Health, Inc. conference call to discuss the three and six months ended June 30, 2015 financial results and provide a business update.
